228 F.2d 958
56-1 USTC  P 9215
ALABAMA BY-PRODUCTS CORPORATION, Appellant,v.UNITED STATES of America, Appellee.
No. 15537.
United States Court of Appeals Fifth Circuit.
Jan. 19, 1956.

J. O. Screven, Jr., William Bew White, Birmingham, Ala., White, Bradley, Arant, All & Rose, Birmingham, Ala., of counsel, for appellant.
Morton K. Rothschild, Atty. Dept. of Justice, Washington, D.C., H. Brian Holland, Asst. Atty. Gen. Dept. of Justice, Ellis N. Slack, Sp. Asst. to Atty. Gen., Frank M. Johnson, Jr., U.S. Atty., Fred S. Weaver, Asst. U.S. Atty., Birmingham, Ala., Lee A. Jackson, Atty. Dept. of Justice, Washington, D.C., for appellee.
Before RIVES, JONES and BROWN, Circuit Judges.
PER CURIAM.


1
Appellant, frankly recognizing that the decisions of the Tax Court and of the First Circuit in Bangor & Aroostook Railroad Co. v. Commissioner, 16 T.C. 578, affirmed 193 F.2d 827, certiorari denied 343 U.S. 934, 72 S. Ct. 770, 96 L. Ed. 1342, stand in the way of a reversal, makes a well reasoned direct frontal attack upon those decisions.  We are not, however, so clearly convinced that they are erroneous, as to be willing to put this Court in opposition to them.  The issues have been well and adequately discussed in findings of fact and conclusions of law by the district court.  Upon the authority of Bangor & Aroostook, supra, the judgment is


2
Affirmed.